Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Gregory Herrman on 17 March 2022.

The application has been amended as follows: 
In line 22 of claim 1, the word “hollow” has been deleted from the phrase “said hollow thermally conductive walls”.

Allowable Subject Matter
Claims 1, 5, 6, and 16-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A thermal exchanger for conducting heat exchange between a first fluid and a second fluid comprising successively and oriented transversely to a stacking direction: first free spaces for the first fluid, thermally conductive walls delimiting at least one of the first free spaces in such a way that the first fluid can exchange heat with the thermally conductive walls, these walls having a top wall and a bottom wall between which is arranged a thermal energy storage material adapted to store thermal energy as latent heat, the material being deposed in heat exchange relation to the first fluid through at least one of the top and bottom walls, with the first free spaces being individually divided into at least two separated channels in which two stream of the first fluid can circulate at the same time with one of the thermally conductive walls being interposed between the two channels, second free spaces for the second fluid, disposed so that the first fluid and the second fluid can flow into the first and second free spaces respectively and additional thermally conductive walls arranged to separate successive first and second free spaces from one another so that exchange of heat between the first and second fluids occurs through the thermally conductive walls, wherein in the first free spaces only one of the thermally conductive walls containing thermal storage material separates the two channels in such a way that the two streams can individually exchange heat with the storage material through only one of the thermally conductive walls, the thermally conductive walls and additional thermally conductive walls being arranged such that heat exchange between the second fluid and the thermal storage material occurs in a first area of the thermally conductive wall, successively through one of the additional thermally 

    PNG
    media_image1.png
    624
    516
    media_image1.png
    Greyscale

US Patent No. 9,242,530 B2 to Goenka teaches in fig. 1, a heat exchanger for exchange of heat between two fluid disposed respectively in first spaces (78) and second spaces (“first tubes 74”) arranged so that walls including a thermal energy storage .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	17 March 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763